DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.
Response to Amendment
Acknowledgment is made of applicant’s arguments/Remarks made in amendment in which the following is noted: claims 1 and 13 are amended; the rejections of the claims traversed; and claims 9 – 10 are cancelled. Claims 1 – 8 and 11 – 20 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Arguments related to Kim and Liu:

 	Applicant argues the structure of the MUX of the instant application is different from the implementation of Kim where several buffer outputs are floating to reduce the usage of buffer power in the power down mode. Applicant further notes that Kim (and in combination with Liu) fails to teach that fewer number of output buffers are coupled to more number of data lines through the MUX. Applicant asserts the power down control of Kim should not influence the configurations and connections of the MUX.

 	The Office respectfully disagrees. In the power down mode (Kim [0040 – 0042]) two output buffers 111 and 112 are coupled to four data lines via channels CH1 – CH4 based on the operation of switches 131,132 of the charge sharing unit 130, as illustrated in Figure 1. Therefore, Kim discloses a multiplexer, configured to be coupled between a second number of the plurality of data lines and a first number of the output 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 13 recites “a multiplexer, configured to be coupled between the plurality of data lines and only the first output buffer, configured to selectively couple the first output buffer to one of the plurality of data lines.” However, the specification appears to lack adequate 
Claims 14 – 20 are dependent on claim 13 and are therefore similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al; (Publication number: US 2016/0098951 A1), hereafter Kim.

Regarding claim 1:
	Kim discloses an output circuit of a driver configured to drive a panel through a plurality of data lines (Kim ABSTRACT; Figure 1 and [0027]), the output circuit comprising: 

 	a multiplexer (Kim Figure 1 charge sharing unit 130 corresponds to the claimed multiplexer since the unit electrical shorts channels such that data from a particular output buffer – for example buffer 111 – is the same in each channel during the second period; [0032 – 0036]), configured to be coupled between a second number of the plurality of data lines and a first number of the plurality of output buffers (Kim Figure 1 – charge sharing unit 130 is coupled between two data lines corresponding to channels Ch1 and Ch3 and one output buffer 111 during the second period when the channels are electrically shorted), configured to selectively couple each of the first number of the plurality of output buffers to one of the second number of the plurality of data lines (Kim Figure 1 and [0032 – 0036] – the channels Ch1 and Ch3 are selectively coupled based on application of second switching signal SW2), wherein the first number is less than the second number (Kim Figure 1 and [0032 – 0036] – during the second period one output buffer 111 is connected to two data lines via channels Ch1 and Ch3).



Regarding claim 2:
	Kim discloses an output circuit of claim 1, wherein the plurality of output buffers comprise: a first output buffer, configured to output data in a first polarity (Kim Figure 1 111; [0028]); and a second output buffer, configured to output data in a second polarity (Kim Figure 1 112; [0028]).

Regarding claim 6:
	Kim discloses the output circuit of claim 1, wherein the multiplexer comprises a plurality of switches, each coupled between the plurality of output buffers and one of the plurality of data lines (Kim Figure 1 charge unit 130 includes switches 131 and 132 that are coupled between the buffers and data lines via the channels Ch).

Regarding claim 11:
	Kim discloses the output circuit of claim 1, wherein each of the plurality of output buffers is coupled to a plurality of data latches (Kim Figure 5 lathes 222 and 223).







Claim(s) 13, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al; (Patent number: US 7, 511, 691 B2), hereafter Hirayama.

Regarding claim 13:
	Hirayama discloses an output circuit of a driver (Hirayama ABSTRACT; Figure 3 130A), configured to drive a panel through a plurality of data lines (Hirayam Figure 1 and 3 display panel 110 driven by data lines DL), the output circuit comprising: 
 	a first output buffer, configured to output data to the plurality of data lines (Hirayama Figure 3 output amplifier 135 connected to DL1 – DL3); and a multiplexer, configured to be coupled between the plurality of data lines and only the first output buffer, configured to selectively coupled the first output buffer to one of the plurality of data lines (Hirayama Figure 3 and 4 – multiplexer selectively coupled data line to output of amplifier 135).

Regarding claim 16:
	Hirayama discloses the output circuit of claim 13, wherein the multiplexer comprises a plurality of switches, each coupled between the first output buffer and one of the plurality of data lines (Hirayama Figure 4 – see switches TG1 – TG3).

Regarding claim 19:
	Hirayama discloses the output circuit of claim 13, wherein the first output buffer is coupled to a plurality of data latches (Hirayama Figure 3 – amp 135 connected to latch circuit 132).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu et al; (Publication number: US 2010/0225570 A1), hereafter Liu.

Regarding claim 3:
	Kim does not disclose the output circuit of claim 2, wherein the first output buffer is coupled to a first data line among the plurality of data lines and the second output buffer is coupled to a second data line among the plurality of data lines in a polarity non-swapping mode, and the first output buffer is coupled to the second data lines and the second output buffer is coupled to the first data line in a polarity swapping mode.
	However, Liu discloses a liquid crystal device with multi-dot inversion. More specifically, Liu discloses a first output buffer is coupled to a first data line among the plurality of data lines and the second output buffer is coupled to a second data line among the plurality of data lines in a polarity non-swapping mode (Liu figure 8D corresponds to a claimed polarity non-swapping mode since the positive output buffer outputs positive data to the first data line while the negative output buffer outputs data to the second data line), and the first output buffer is coupled to the second data lines and the second output buffer is coupled to the first data line in a polarity swapping mode (Liu figure 8D corresponds to a claimed polarity swapping mode since the positive output buffer outputs positive data to the second data line while the negative output buffer outputs data to the first data line).


Regarding claim 7:
	Kim discloses wherein the plurality of switches comprise a plurality of selection switches (Kim Figure 1 131,132), but does not disclose the output circuit of claim 6, wherein the plurality of switches further comprise a plurality of polarity swapping switches.
	However, Liu discloses a liquid crystal device with multi-dot inversion. More specifically, Liu discloses a plurality of switches further comprise a plurality of polarity swapping switches (Liu Figure 8C and 8D illustrates switches SW1 – SW4).
	It would have been obvious to modify Kim wherein the plurality of switches further comprise a plurality of polarity swapping switches, as claimed. Those skilled in the art would appreciate compensating the voltage coupling between the data lines, thereby reducing a stripped crosstalk and improving display quality (Liu [0033]).


Regarding claim 8:
	Kim (in view of Liu) does not expressly disclose the output driver of claim 7, wherein each of the plurality of polarity swapping switches is integrated with one of the plurality of selection switches.
	However, it has been held that that the use of a one piece construction instead of the structure disclosed [in the prior art] would be merely a matter of obvious engineering choice. See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPRP 21144.04, Making Integral.
	Therefore it would have been obvious to further modify Kim (in view of Liu) by making integral the charge sharing switches and switches Sw1 – Sw4 wherein each of the plurality of polarity swapping switches is integrated with one of the plurality of selection switches, as claimed.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al; (Publication number: US 2003/0071779 A1), hereafter Lee.

Regarding claim 4:
	Kim does not disclose the output circuit of claim 1, wherein the multiplexer and the plurality of output buffers operate in a same voltage domain.
	However, Lee discloses a data driving apparatus and method for liquid crystal display. More specifically, Lee discloses wherein the multiplexer and the first output buffer operate in a same voltage domain (Lee Figure 3 – output buffer and multiplexer 
	It would have been obvious to modify Kim wherein the multiplexer and the first output buffer operate in a same voltage domain, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).



Regarding claim 5:
	Kim discloses the plurality of data lines are coupled to the plurality of output pins (Kim Figure 1 – see outputs 141 – 144 and [0026]), but does not disclose the output circuit of claim 1 wherein the multiplexer and the plurality of output buffers are implemented in a same chip such that the data lines are coupled to the output pins of the chip.
	However, Lee discloses a data driving apparatus and method for liquid crystal display. More specifically, Lee discloses a multiplexer 52 and buffer part 54 which are implemented on the same integrated circuit (IC) 50 (Lee Figure 3 50).
	It would have been obvious to modify wherein the multiplexer and the plurality of output buffers are implemented in a same chip such that the data lines are coupled to the output pins of the chip, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Lee et al; (Publication number: US 2003/0071779 A1), hereafter Lee.

Regarding claim 14:
	Hirayama does not disclose the output circuit of claim 13, wherein the multiplexer and the first output buffer operate in a same voltage domain.
	However, Lee discloses a data driving apparatus and method for liquid crystal display. More specifically, Lee discloses wherein the multiplexer and the first output buffer operate in a same voltage domain (Lee Figure 3 – output buffer and multiplexer are integrated on same IC and therefore operation in the same voltage domain is implied schematically).
	It would have been obvious to modify Hirayama wherein the multiplexer and the first output buffer operate in a same voltage domain, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).

Regarding claim 15:
	Hirayama does not disclose the output circuit of claim 13, wherein the multiplexer and the first output buffer are implemented in a same chip, and the plurality of data lines are coupled to the output pins of the chip.
	However, Lee discloses a data driving apparatus and method for liquid crystal display. More specifically, Lee discloses a multiplexer 52 and buffer part 54 which are 
	It would have been obvious to modify wherein the multiplexer and the plurality of output buffers are implemented in a same chip such that the data lines are coupled to the output pins of the chip, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Kim.

Regarding claim 17:
	Hirayama does not disclose the output circuit of claim 13, further comprising a second output buffer, wherein in a first mode, the first output buffer and the second output buffer output data to the plurality of data lines, and in a second mode, the second output buffer is disabled and the first output buffer outputs data to the plurality of data lines.
	However, Kim discloses a second output buffer (Kim Figure 1 114), wherein in a first mode, the first output buffer and the second output buffer output data to the plurality of data lines (Kim Figure 1 and [0035]), and in a second mode, the second output buffer is disabled and the first output buffer outputs data to the plurality of data lines (Kim Figure 1 and [0036] power down signal PD2 disables second output buffer).
.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view Kim and in view of NA et al; (Publication number: US 2016/0111055 A1), hereafter NA.

Regarding claim 18:
	Hirayama (in view of Kim) does not disclose the output circuit of claim 17, wherein the first output buffer and the second output buffer operate in the first mode when the difference of two consecutive data is greater than a threshold, and the first output buffer and the second output buffer operate in the second mode when the difference of two consecutive data is less than the threshold.
However, NA discloses a display apparatus, method of driving display panel
using the same and driver for the display apparatus. More specifically, NA discloses when image data includes only a static image the power control part 510 turns off the buffer part corresponding to the first image data during the blank period (NA [0128] a 
 	It would have been obvious to further modify Hirayama (in view of Kim) wherein the first output buffer group and the second output buffer group operate in a first mode when the difference of two consecutive data is greater than a threshold, and the first output buffer group and the second output buffer group operate in a second mode when the difference of two consecutive data is less than the threshold, as claimed. Those skilled in the art would appreciate the ability to reduce power consumption of device when an image to be displayed does not change.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yu- Jen Yen (Publication number: US 2013/0235007 A1), hereafter Yen.

Regarding claim 12:
	Kim does not disclose the output circuit of claim 11, wherein a first output buffer among the plurality of output buffers is configured to receive a first data from a first data latch among the plurality of data latches and output the first data to a first data line among the plurality of data lines in a first data cycle, and configured to receive a second data from  a second data latch among the plurality of data latches and output the second data to a second data line among the plurality of data lines in a second data cycle.
 	However, Yen discloses a source driver. More specifically, Yen discloses However, Yen discloses a source driver. More specifically, Yen discloses wherein a first 
	It would have been obvious to modify Kim wherein a first output buffer among the plurality of output buffers is configured to receive a first data from a first data latch among the plurality of data latches and output the first data to a first data line among the plurality of data lines in a first data cycle, and configured to receive a second data from  a second data latch among the plurality of data latches and output the second data to a second data line among the plurality of data lines in a second data cycle, as claimed. Those skilled in the art would appreciate the ability to further reduce a volume of the chip (Yen [0015]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Yu- Jen Yen (Publication number: US 2013/0235007 A1), hereafter Yen.

Regarding claim 20:
	Hirayama does not disclose the output circuit of claim 19, wherein a first output buffer among the plurality of output buffers is configured to receive a first data from a 
	However, Yen discloses a source driver. More specifically, Yen discloses However, Yen discloses a source driver. More specifically, Yen discloses wherein a first output buffer among the plurality of output buffers is configured to receive a first data from a first data latch among a plurality of data latches and output the first data to a first data line among the plurality of data lines in a first data cycle, and configured to receive a second data from a second data latch among the plurality of data latches and output the second data to a second data line among the plurality data lines in a second data cycle (Yen [0026][0039] and Figure 2 - the data output from buffers are received from latches and are based on signal LREV corresponding to each cycle, as claimed).
	It would have been obvious to modify Hirayama wherein a first output buffer among the plurality of output buffers is configured to receive a first data from a first data latch among the plurality of data latches and output the first data to a first data line among the plurality of data lines in a first data cycle, and configured to receive a second data from  a second data latch among the plurality of data latches and output the second data to a second data line among the plurality of data lines in a second data cycle, as claimed. Those skilled in the art would appreciate the ability to further reduce a volume of the chip (Yen [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623